Filed pursuant to Rule 424(b)(3) Registration Statement Nos. 333-191962 and 333-165483 PROSPECTUS SUPPLEMENT (to Prospectus dated January 7, 2014) Dice Holdings, Inc. Common Stock All of the shares of common stock in this offering are being sold by affiliates of General Atlantic LLC, which we refer to collectively as the General Atlantic Stockholders or the selling stockholders. The selling stockholders are offering 2,500,000 shares of our common stock in this offering at a price of $8.20 per share. The proceeds to the selling stockholders, before expenses, will be approximately $20.5 million. We will not receive any of the proceeds from the sale of the common stock. We estimate the total expenses of this offering, excluding brokerage commissions, will be approximately $35,000, which will be paid by us. The selling stockholders will pay brokerage commissions in an aggregate amount of $100,000 relating to the shares of common stock sold in this offering. Our common stock is traded on the New York Stock Exchange (the “NYSE”) under the symbol “DHX.” The last reported sale price of our common stock on September 4, 2014 was $8.49 per share. Investing in these securities involves significant risks. We strongly recommend that you read carefully the risks we describe in this prospectus supplement and the risk factors that are incorporated by reference in this prospectus supplement from our filings made with the Securities and Exchange Commission. See ‘‘Risk Factors’’ beginning on page S-3 of this prospectus supplement and in the documents incorporated by reference into this prospectus supplement. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus supplement is truthful or complete. Any representation to the contrary is a criminal offense. The date of this prospectus supplement is September 5, 2014 TABLE OF CONTENTS Prospectus Supplement ABOUT THIS PROSPECTUS SUPPLEMENT S-iii FORWARD-LOOKING STATEMENTS S-iv PROSPECTUS SUPPLEMENT SUMMARY S-1 THE COMPANY
